Exhibit 10.22

REGISTRATION RIGHTS AGREEMENT

      REGISTRATION RIGHTS AGREEMENT, dated as of January    , 2005 (the
“Agreement”) by and between Viewpoint Corporation, a Delaware corporation (the
“Company”), and on the one hand, and The MacManus Group, Inc., Kenneth Fadner,
James Lash and Grace Internet Capital LLC (each a “Holder”, and collectively,
the “Holders”) on the other.

WITNESSETH

      WHEREAS, in connection with the Stock Purchase Agreement by and between
the parties hereto of even date herewith (the “Stock Purchase Agreement”), the
Company has agreed, upon the terms and conditions set forth therein, to issue
shares of its common stock, par value $.001 per share (the “Common Stock”), to
the Holders.

      NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

Certain Definitions

      As used in this Agreement, the following terms shall have the meanings
ascribed to them below:

      “Commission”: the Securities and Exchange Commission or any successor
agency.

      “Common Stock”: Common Stock, par value $.001 per share, of the Company.

      “Person”: any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or other
entity, whether acting in an individual, fiduciary, or other capacity.

      “Holder” or “Holders”: the Holder identified in the Preamble hereto and
any other Person who shall hereafter acquire Registrable Securities from a
Holder and to whom the Holder assigns its rights under this Agreement and who
agrees to become bound by the provisions of this Agreement in accordance with
Section 3.4(a).

      “Registrable Securities”: shares of Common Stock acquired pursuant to the
Stock Purchase Agreement or issued or issuable in respect of any such shares of
Common Stock as a dividend or as a result of any stock split or combination;
provided, that any shares of Common Stock constituting Registrable Securities
shall cease to be such at such time as (A)  they are distributed to the public
pursuant to a registration statement under the Securities Act or Rule 144
thereunder, (B) they become subject to resale pursuant to Rule 144(k) under the
Securities Act (or any successor provision) (“Rule 144”), (C) the Holder thereof
may sell all such shares held by such Holder in a single 90-day period under
Rule 144 because such shares constitute not more than 1.0% of the outstanding
shares of Common Stock (provided, in the case of clause (B) and this clause (C),
that any shares which cease to be Registrable Securities by operation of such
clauses shall again become Registrable Securities if such shares can no longer
be sold in a single 90-day period pursuant to Rule 144), or (D) they shall have
otherwise been transferred and the new certificate evidencing ownership thereof
does not bear a restrictive legend pursuant to the Securities Act and is not
subject to a stop transfer order delivered by or on behalf of the Company.

      For all purposes of this Agreement, a “majority in interest” of the
Holders or a group thereof shall be determined on the basis of the Registrable
Securities held by them.

      “Registration Statement” means the registration statement or registration
statements filed under the Securities Act covering the Registrable Securities.

      “Securities Act”: the Securities Act of 1933, as amended.

1



--------------------------------------------------------------------------------



Registration Rights

      Mandatory Registration

      The Company shall prepare, and, as soon as practicable but in no event
later than 60 days after the Closing (as defined in the Stock Purchase
Agreement), file with the Commission a Registration Statement covering the
resale of all of the Registrable Securities. The Registration Statement prepared
pursuant hereto shall register for resale all of the Registrable Securities. The
Company shall use its commercially reasonable efforts to have the Registration
Statement declared effective by the SEC as soon as practicable thereafter.

      The registration pursuant to this Section 2.1 shall be on Form S-3 (or any
equivalent successor form), if permitted.

      Registration Procedures. When the Company, pursuant to the provisions of
this Agreement, uses its reasonable best efforts to effect or cause the
registration of any Registrable Securities under the Securities Act as provided
in this Agreement, the Company shall, as expeditiously as possible:

      prepare and file with the Commission a Registration Statement on Form S-3,
to the extent permitted, or other available form for the disposition of
Registrable Securities in accordance with the intended method of disposition
thereof (provided such intended method of distribution shall not include an
underwritten public offering), which form shall be available for the sale of the
Registrable Securities by the selling Holders thereof and such Registration
Statement shall comply as to form in all material respects with the requirements
of the applicable form and include all financial statements required by the
Commission to be filed therewith, and the Company shall use its reasonable best
efforts to cause such Registration Statement to become and remain effective
(provided, however, that before filing a Registration Statement or prospectus or
any amendments or supplements thereto, or comparable statements under securities
or blue sky laws of any jurisdiction, the Company will furnish to one counsel
designated by Holders of a majority of the Registrable Securities (the
“Designated Counsel”) participating in the planned offering, copies of all such
documents proposed to be filed (including all exhibits thereto but excluding
Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports
on Form 8-K and any similar or successor reports), which documents will be
subject to the reasonable review and reasonable comment of such counsel;

      prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective until the
distribution of the Registrable Securities has been completed thereunder and to
comply with the provisions of the Securities Act with respect to the sale or
other disposition of all Registrable Securities covered by such Registration
Statement in accordance with the intended methods of disposition (provided such
intended method of distribution shall not include an underwritten public
offering) by the seller or sellers thereof as set forth in such Registration
Statement;

      furnish, without charge and upon request, to each seller of such
Registrable Securities covered by such Registration Statement such number of
copies of such Registration Statement, each amendment and supplement thereto (in
each case including all exhibits), and the prospectus included in such
registration statement (including each preliminary prospectus) in conformity
with the requirements of the Securities Act, and other documents, as such seller
may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities owned by such seller (the Company
hereby consenting to the use in accordance with all applicable law of each such
Registration Statement (or amendment or post-effective amendment thereto) and
each such prospectus (or preliminary prospectus or supplement thereto) by each
such seller of Registrable Securities in connection with the offering and sale
of the Registrable Securities covered by such Registration Statement or
prospectus;

      use its reasonable best efforts to register or qualify the Registrable
Securities covered by such Registration Statement under such other applicable
securities or “blue sky” laws of such jurisdictions as any sellers of
Registrable Securities shall reasonably request, and do any and all

2



--------------------------------------------------------------------------------

other acts and things which may be reasonably necessary or advisable to enable
such sellers or underwriter, if any, to consummate the disposition of the
Registrable Securities in such jurisdictions, except that in no event shall the
Company be required to qualify to do business as a foreign corporation in any
jurisdiction where it would not, but for the requirements of this paragraph (d),
be required to be so qualified, to subject itself to taxation in any such
jurisdiction or to consent to general service of process in any such
jurisdiction;

      promptly notify each Holder selling Registrable Securities covered by such
Registration Statement: (i) when the Registration Statement, any pre-effective
amendment, the prospectus or any prospectus supplement related thereto or
post-effective amendment to the Registration Statement has been filed and, with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective; (ii) of any request by the Commission or state
securities authority for amendments or supplements to the Registration Statement
or the prospectus related thereto or for additional information; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation of any
proceeding for such purpose; and (v) of the existence of any fact of which the
Company becomes aware which results in the Registration Statement, the
prospectus related thereto or any document incorporated therein by reference
containing an untrue statement of a material fact or omitting to state a
material fact required to be stated therein or necessary to make any statement
therein not misleading (provided that in no event shall such notification
contain any material, non-public information); and, subject to Section 2.2(m),
if the notification relates to an event described in clause (v), the Company
shall promptly prepare and furnish to each such seller a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to the Holders of such Registrable Securities, such prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein in the light of
the circumstances under which they were made not misleading;

      comply with all applicable rules and regulations of the Commission, and
make generally available to its security holders, as soon as reasonably
practicable after the effective date of the Registration Statement (and in any
event within 16 months thereafter), an earnings statement (which need not be
audited) covering the period of at least twelve consecutive months beginning
with the first day of the Company's first calendar quarter after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

      (i) use its reasonable best efforts to cause all such Registrable
Securities covered by such registration statement to be listed on the principal
securities exchange on which similar securities issued by the Company are then
listed (if any), if the listing of such Registrable Securities is then permitted
under the rules of such exchange, or (ii) if no similar securities are then so
listed, use reasonable best efforts to cause all such Registrable Securities to
be, at the Company's option, listed on a national securities exchange or, as a
NASDAQ security within the meaning of Rule 11Aa2-1 promulgated by the Commission
pursuant to the Exchange Act or, failing that, secure NASDAQ authorization for
such shares and without limiting the generality of the foregoing, take all
actions that may be required by the Company as the issuer of such Registrable
Securities in order to facilitate the managing underwriter's arranging for the
registration of at least two market makers as such with respect to such shares
with the National Association of Securities Dealers, Inc. (the “NASD”);

      at the reasonable request of any Holder, the Company shall furnish to such
Holder, not later than the next business day following the date of the
effectiveness of the Registration Statement, an opinion from the Company's
General Counsel in customary form covering such matters as are customarily
covered by such opinions, addressed to such Holder;

      deliver to the Designated Counsel copies of all correspondence between the
Commission and the Company, its counsel or auditors or with the Commission or
its staff with respect to the

3



--------------------------------------------------------------------------------

Registration Statement, other than those portions of any such correspondence and
memoranda which contain information subject to attorney-client privilege with
respect to the Company, and, upon receipt of such confidentiality agreements as
the Company may reasonably request, make reasonably available for inspection by
(i) any seller of such Registrable Securities covered by such registration
statement, (ii) the Designated Counsel and (iii) one firm of accountants or
other agents designated by the majority of the Holders whose Registrable
Securities are included in the registration statement, all pertinent financial
and other records, pertinent corporate documents and properties of the Company,
and cause all of the Company's officers, directors and employees to supply all
information reasonably requested by any such persons or entities, in connection
with such Registration Statement;

      use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of the registration statement;

      cooperate with the selling Holders of Registrable Securities to facilitate
the timely preparation and delivery of certificates representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
instructions of the selling Holders of Registrable Securities, at least three
business days prior to any sale of Registrable Securities;

      take all such other commercially reasonable actions as the Company deems
necessary or advisable in order to expedite or facilitate the disposition of
such Registrable Securities in accordance with this Agreement; and

      notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company the disclosure of which at the time is not, in the good faith
opinion of the Board of Directors of the Company and its counsel, in the best
interest of the Company and, based upon the advice of counsel to the Company,
otherwise required (a “Grace Period”); provided, that the Company shall promptly
(i) notify the Holders in writing of the existence of material non-public
information giving rise to a Grace Period (provided that in each notice the
Company will not disclose the content of such material non-public information to
the Holders) and the date on which the Grace Period will begin, and (ii) notify
the Holders in writing of the date on which the Grace Period ends; and, provided
further, that no Grace Period shall exceed twenty (20) consecutive days and
during any three hundred sixty five (365) day period such Grace Periods shall
not exceed an aggregate of ninety (90) days and the first day of any Grace
Period must be at least five (5) trading days after the last day of any prior
Grace Period (each, an “Allowable Grace Period”). For purposes of determining
the length of a Grace Period above, the Grace Period shall begin on and include
the date the Holders receive the notice referred to in clause (i) and shall end
on and include the later of the date the Holders receive the notice referred to
in clause (ii), the last day on which such Grace Period will be on Allowable
Grace Period and (iii) the date referred to in such notice. The provisions of
the last clause of Section 2.2 (e) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of the Grace Period, the
Company shall again be bound by the last clause of Section 2.2 (e) with respect
to the information giving rise thereto unless such material non-public
information is no longer applicable.

      It shall be a condition precedent to the Company's obligations under this
Section 2 that each seller of Registrable Securities as to which any
registration is being effected furnish the Company such information regarding
such seller, the Registrable Securities held by it and the intended method of
distribution of such securities as the Company may from time to time reasonably
request provided that such information shall be used only in connection with
such registration; provided, however, that any such information shall be given
or made by a seller of Registrable Securities without representation or warranty
of any kind whatsoever, except representations with respect to the identity of
the seller, such seller's Registrable Securities and such seller's intended
method of distribution or any other representations required by applicable law.

      Each Holder, by such Holder's acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation

4



--------------------------------------------------------------------------------

and filing of any Registration Statement hereunder unless such Holder has
notified the Company in writing of such Holder's election to exclude all of such
Holder's Registrable Securities from such Registration Statement.

      Each Holder of Registrable Securities agrees that upon receipt of any
notice from the Company of the happening of any event of the kind described in
clause (v) of paragraph (e) of this Section 2.2, such Holder will immediately
discontinue such Holder's disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such Holder's
receipt of the copies of the supplemented or amended prospectus contemplated by
paragraph (e) of this Section 2.2 and if so directed by the Company will deliver
to the Company (at the Company's expense) all copies, other than permanent file
copies, then in such Holder's possession of the prospectus covering such
Registrable Securities that was in effect at the time of receipt of such notice.

      Registration Expenses. The Company shall, whether or not any registration
pursuant to this Agreement becomes effective, pay all reasonable and customary
expenses incident to the Company's performance of or compliance with this
Article 2, including (i) Commission, stock exchange or NASD registration and
filing fees and all listing fees and fees with respect to the inclusion of
securities in NASDAQ, (ii) fees and expenses of compliance with state securities
or “blue sky” laws and in connection with the preparation of a “blue sky”
survey, including without limitation, reasonable fees and expenses of blue sky
counsel, (iii) printing expenses, (iv) messenger and delivery expenses,
(v) internal expenses (including, without limitation, all salaries and expenses
of the Company's officers and employees performing legal and accounting duties),
(vi) fees and disbursements of counsel for the Company and (vii) the reasonable
and documented fees and disbursements of the Designated Counsel, which amount
shall not exceed $5,000. Notwithstanding the foregoing, (A) the provisions of
this Section 2.3 shall be deemed amended to the extent necessary to cause these
expense provisions to comply with “blue sky” laws of each state in which the
offering is made and (B) in connection with any registration hereunder, each
Holder of Registrable Securities being registered shall pay all underwriting
discounts and commissions and transfer taxes, if any, attributable to such
Registrable Securities.



       Indemnification and Contribution

      In the event of any registration of any of the Registrable Securities
under the Securities Act pursuant to this Agreement, to the extent permitted by
law, the Company will indemnify and hold harmless the seller of such Registrable
Securities, and each other person, if any, who controls such seller or
underwriter within the meaning of the Securities Act or the Exchange Act (each,
a “Seller Indemnified Party”) against any losses, claims, damages or
liabilities, joint or several, to which such Seller Indemnified Party may become
subject under the Securities Act, the Exchange Act, state securities or Blue Sky
laws or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any Registration
Statement under which such Registrable Securities were registered under the
Securities Act, any preliminary prospectus or final prospectus contained in the
Registration Statement, or any amendment or supplement to such Registration
Statement, or arise out of or are based upon the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Company will reimburse such Seller
Indemnified Party for any legal or other expenses (in each case, to the extent
such expenses are documented and reasonable) incurred by such Seller Indemnified
Party in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the foregoing
indemnification and reimbursement (i) shall not apply to the extent that any
such loss, claim, damage or liability arises out of or is based upon any untrue
statement or omission made in such Registration Statement, preliminary
prospectus, final prospectus or in any filing made in connection with the
securities or blue sky laws of any jurisdiction, or any such amendment or
supplement thereto, in each case, in reliance upon and in conformity with
information furnished to the Company, in writing, by or on behalf of such Seller
Indemnified Party specifically for use in the preparation thereof; (ii) with

5



--------------------------------------------------------------------------------



respect to any preliminary prospectus, shall not inure to the benefit of any
such person from whom the person asserting any such loss, claim, damage or
liability purchased the Registrable Securities that are the subject thereof (or
to the benefit of any person controlling such person) if the untrue statement or
omission of material fact contained in the preliminary prospectus was corrected
in the prospectus, as then amended or supplemented, and the Seller Indemnified
Party was promptly advised in writing not to use the incorrect prospectus prior
to the use giving rise to a violation and such Seller Indemnified Party,
notwithstanding such advice, used it or failed to deliver the correct prospectus
as required by the Securities Act; (iii) shall not be available to the extent
such loss, claim, damage or liability is based on a failure of the Holder to
deliver or to cause to be delivered the prospectus made available by the
Company, including a corrected prospectus; and (iv) shall not apply to amounts
paid in settlement of any loss, claim, damage or liability if such settlement is
effected without the prior written consent of the Company.

      In the event of any registration of any of the Registrable Securities
under the Securities Act pursuant to this Agreement, each seller of Registrable
Securities, severally and not jointly, will indemnify and hold harmless the
Company, each of its directors and officers and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (each, a “Company Indemnified Party”), against any losses, claims, damages
or liabilities, joint or several, to which such Company Indemnified Party may
become subject under the Securities Act, Exchange Act, state securities or Blue
Sky laws or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such Registrable Securities were registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained in the Registration Statement, or any amendment or
supplement to the Registration Statement, or arise out of or are based upon any
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information relating to such seller furnished in writing to the Company by or on
behalf of such seller specifically for use in connection with the preparation of
such Registration Statement, preliminary prospectus, final prospectus, or in any
filing made in connection with the securities or blue sky laws of any
jurisdiction or any amendment or supplement thereto and each seller of
Registrable Securities shall reimburse the Company for any legal or other
expenses (in each case, to the extent such expenses are documented and
reasonable) incurred by such Company Indemnified Party in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the obligations of such Holders hereunder shall be
limited to an amount equal to the net proceeds to each Holder of Registrable
Securities sold in connection with such registration.

      Each party entitled to indemnification under this Section 2.4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided, that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not be unreasonably
withheld); and, provided further, that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 2.4 except to the extent, if any, that the
Indemnifying Party shall have been actually prejudiced as a result of such
failure (except that the Indemnifying Party shall not be liable for any expenses
incurred during the period in which the Indemnified Party failed to give such
notice). The Indemnified Party may participate in such defense at such party's
expense; provided, however, that the Indemnifying Party shall pay such expense
if representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between the Indemnified Party and any other party represented by such
counsel in such proceeding. No Indemnifying Party, in the defense of any such
claim or litigation shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the

6



--------------------------------------------------------------------------------

giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect of such claim or litigation, and no Indemnified Party
shall consent to entry of any judgment or settle such claim or litigation
without the prior written consent of the Indemnifying Party.

      In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any holder of
Registrable Securities exercising rights under this Agreement, or any
controlling person of any such holder, makes a claim for indemnification
pursuant to this Section 2.4 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 2.4 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any such selling
Investor or any such controlling person in circumstances for which
indemnification is provided under this Section 2.4; then, in each such case, the
Company and such Holder will contribute to the aggregate losses, claims, damages
or liabilities to which they may be subject (after contribution from others) in
such proportions so that such holder is responsible for the portion represented
by the percentage that the public offering price of its Registrable Securities
offered by the Registration Statement bears to the public offering price of all
securities offered by such Registration Statement, and the Company is
responsible for the remaining portion; provided, however, that, in any such
case, (A) no such holder will be required to contribute any amount in excess of
the net proceeds to it of all Registrable Securities sold by it pursuant to such
Registration Statement, and (B) no person or entity guilty of fraudulent
misrepresentation, within the meaning of Section 11(f) of the Securities Act,
shall be entitled to contribution from any person or entity who is not guilty of
such fraudulent misrepresentation.

General

      Rule 144. If the Company shall have filed a registration statement
pursuant to the requirements of Section 12 of the Exchange Act or a registration
statement pursuant to the requirements of the Securities Act in respect of the
Common Stock, the Company covenants that it will timely file the reports
required to be filed by it under the Securities Act or the Exchange Act
(including, but not limited to, the reports under Sections 13 and 15(d) of the
Exchange Act referred to in subparagraph (c)(1) of Rule 144 under the Securities
Act), and will take such further action as any Holder of Registrable Securities
may reasonably request, all to the extent required from time to time to enable
such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or (ii)
any similar rule or regulation hereafter adopted by the Commission. Upon the
request of any Holder of Registrable Securities (so long as such Holder owns
such Registrable Securities), the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.

      Notices and Other Communications. All notices, requests, demands and other
communications made in connection with this Agreement shall be in writing and
shall be deemed to have been duly given (a) on the date of delivery, if
delivered to the persons identified below, (b) five calendar days after mailing
if mailed, with proper postage, by certified or registered mail, return receipt
requested, (c) on the date of receipt if sent by telecopy, and confirmed in
writing in the manner set forth in (b) on or before the next day after the
sending of the telecopy, or (d) one business day after delivered to a nationally
recognized overnight courier service marked for overnight delivery, in each case
addressed to the Holders at their respective addresses set forth on the stock
records of the Company, and to the Company at:

Viewpoint Corporation
498 Seventh Avenue, Suite 1810
New York, New York 10018
Attention: General Counsel
Telephone: (212) 201-0800
Telecopy No. (212) 201-0846

7



--------------------------------------------------------------------------------

or to such other address as any party may, from time to time, designate in a
written notice given in a like manner.

      Amendments. This Agreement may be amended only by written instruments
signed by the Company and a majority in interest of the Holders. No waiver of
any right or remedy provided for in this Agreement shall be effective unless it
is set forth in writing signed by a majority in interest of the Holders. No
waiver of any right or remedy granted in one instance shall be deemed to be a
continuing waiver under the same or similar circumstances thereafter arising.

Miscellaneous

      This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and the respective successors and assigns of
the parties hereto, whether so expressed or not. This Agreement and the rights
of the parties hereunder may be assigned by any of the parties hereto to any
transferee of Registrable Securities if: (i) the Holder agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment;
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned; (iii) immediately following such transfer or
assignment the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws; (iv) at or before the time the Company receives the written notice
contemplated by clause (ii) of this sentence the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein; and (v) such transfer shall have been made in accordance with the
applicable requirements of the Stock Purchase Agreement.

      If any term, provision, covenant or restriction of this Agreement or any
exhibit hereto is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement and such exhibits shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and recitations without
including any of such which may be hereafter declared invalid, void or
unenforceable.

      This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more of the counterparts have been signed by each party and delivered to
the other parties, it being understood that all parties need not sign the same
counterpart.

      This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflict of laws principles that would require the application of the laws of
another jurisdiction.

      Except as set forth in Sections 2.4(a) and (b), this Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

[The remainder of this page intentionally left blank]

8



--------------------------------------------------------------------------------

      IN WITNESS WHEREOF, the Company and Holders have caused this Agreement to
be executed and delivered by their respective officers thereunto duly
authorized.

                                                                            
           THE COMPANY:
                                                                            
           VIEWPOINT CORPORATION
                                                                            
        
                                                                            
        
                                                                             By:

--------------------------------------------------------------------------------

    Name:
Title:
                                                                            
           THE HOLDERS:
                                                                            
           THE MACMANUS GROUP, INC.
                                                                            
        
                                                                            
        
                                                                             By:

--------------------------------------------------------------------------------

    Name:
Title:
                                                                            
           KENNETH FADNER
                                                                            
          

--------------------------------------------------------------------------------

                                                                            
           JAMES LASH
                                                                            
        
                                                                            
          

--------------------------------------------------------------------------------

                                                                            
           GRACE INTERNET CAPITAL LLC
                                                                            
        
                                                                            
        
                                                                             By:

--------------------------------------------------------------------------------

    Name:
Title:

9



--------------------------------------------------------------------------------

SIGNATURES

      Pursuant to the requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, the Registrant has duly caused this Report to be signed on
its behalf by the undersigned, thereunto duly authorized, in the City of
New York, State of New York, on the 16th day of March, 2005.

VIEWPOINT CORPORATION         Dated: March 16, 2005      By:   /s/ JAY S. AMATO


--------------------------------------------------------------------------------

Jay S. Amato
President and Chief Executive Officer

POWER OF ATTORNEY

      KNOW ALL PERSON BY THESE PRESENTS, that each person whose signature
appears below constitutes and appoints William H. Mitchell and Brian J.
O'Donoghue, his attorneys-in-fact, with the power of substitution, for him and
any and all capacities, to sign any amendments to this Report on Form 10-K, and
to file same, with exhibits thereto and other documents in connection therewith,
with the Securities and Exchange Commission, hereby ratifying and confirming all
that each of said attorneys-in-fact, or his substitutes, may do or cause to be
done by virtue hereof.

      Pursuant to the requirements of the Securities Exchange Act of 1934, this
report has been signed by the following persons on behalf of the registrant and
in the capacities indicated.

Dated: March 16, 2005      By: /s/ JAY S. AMATO


--------------------------------------------------------------------------------

Jay S. Amato
Director, President and Chief Executive Officer
(Principal Executive Officer) Dated: March 16, 2005      By: /s/ WILLIAM H.
MITCHELL


--------------------------------------------------------------------------------

William H. Mitchell
Chief Financial Officer
(Principal Financial Officer) Dated: March 16, 2005      By: /s/ CHRISTOPHER C.
DUIGNAN


--------------------------------------------------------------------------------

Christopher C. Duignan
Vice President and Controller
(Principal Accounting Officer) Dated: March 16, 2005      By: /s/ THOMAS BENNETT


--------------------------------------------------------------------------------

Thomas Bennett
Director Dated: March 16, 2005      By: /s/ STEPHEN DUFF


--------------------------------------------------------------------------------

Stephen Duff
Director Dated: March 16, 2005      By: /s/ SAMUEL H. JONES, JR.


--------------------------------------------------------------------------------

Samuel H. Jones, Jr.
Director Dated: March 16, 2005      By: /s/ JAMES CRABBE


--------------------------------------------------------------------------------

James Crabbe
Director Dated: March 16, 2005      By: /s/ DENNIS R. RANEY


--------------------------------------------------------------------------------

Dennis R. Raney
Director Dated: March 16, 2005      By: /s/ ROBERT E. RICE


--------------------------------------------------------------------------------

Robert E. Rice
Director

10



--------------------------------------------------------------------------------